Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 1 of 37 PageID #: 5647




                                TAB 1
      Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 2 of 37 PageID #: 5648
01233422567892 27227272!"221#72227"27"2!27"72"22$"8"%20"
                                      &'()2(0()!22*7(6$(2$1&6(
                                       ++++++++++2"
                                                                       "2
                                                                                       !2++++++++++
        ¡¢£¤                                
                        ,-./01/22                                              
                           89                                                   $"8"%20"2'9 ¥¦§¥¨©ª«¬­®
                     ¯°¡£±²¤                                             
                                                                               
                       342405.01                                               
                   6789:;<=>?:>9@:A7B;>A:B7C;<?6D>E<F:@C=?E:<D>:@>:8G;B?6
                      :@>?:>9;@CE?>E<69;B?E:<>:F>9@;CE6;62E<2=>BEHEI>=B?E:<>
 (J                            ³´µ¶´²¤ª·£°̧£¹¡¶¤²³º¥»²·£°̧£²¯¼»¨¥¥»
                  ½°´£´¾¿°À°°³¿°¡ÀÁ²ºÂ¥¢µ¹µµ¶¤²Ãµ¡´°²¶ ¥©¦»¦
                                                     KL.M4NO2NP4QRO0N1ONSTOMN1T/RNRUVPO40.N/RN5/Q4W145X
    Ä
    Y ,QO5UW1/O0Z2[:7>=@;>B:CC=<A;A>2722*72"72722%7272!*27%\2*72!%%\"]2
727%7"%%^272"!"22#72227"2"7"2^"]27"]22%"]2!2*7
7"%J³Å£±ÅÆ­

 %7JÇ°²¯Å°µ²­ÅÈµµ¢¢É                                         722("7J
          ¥º»¥¯¤Ç³¤²¥ÊÅ¹µ                                                                   ¥»½ºÊ½º»º»©¾»»¡
          Ãµ¡´°²¶ ¥©¦»¥
     Y _0RP4W1/O0NO2N,Q4M/R4RZ2[:7>=@;>B:CC=<A;A227"27^22*727"]727"72%22
*727^27722%%72^2^22*72"72722%"272!*27%\22*2*727`7"]2^
^2"7277287^2*]*2722%72*727^22^27"]72#7227"22"9
 %7J                                                             722("7J

       (*72!%%\"]28""2!2a792692$"89292b272*72c26%72b527%"]22*72%72!2%"7d
6%72b527%"]22^27"22272#72227d226%72b57225]27%"]22^2^2
722*"2722*727"%27`772!22"]29
7J ¥»½¥º½º»º»
                           efghiNjkNejlhm
                                                                       16
                                                                                                                 ½½Ë¸Ì´
                                         n/o0.1UQ4NO2Ne-4QpNOQN34PU1qNe-4Qp                                      r11OQ04qsRNR/o0.1UQ4
(*7272727t"%27227%7*7272!2*727^2777"]2K0.M4NO2NP.Q1qX
¡²¢£¤                                2\*2"7227`72*"2727J
Ë¸Ì´²Ç°²¯Å°µ­ÅÈµ¢¢É²¥º»¥¯¤Ç³¤²¥Ê¹µ¤²Ãµ¡´°²¶ ¥©¦»¥Í¨»º§¨Â¥§©ºª¨ÍÎÁ´Ï¡¤°¡
                               <uvwxy>vu>vzy>{y|}u~>zu>w}}y}>u|>|yy}v}>vzw}>}{uy~
 !2*"2722*72"2!2727%7"%%^272"!"22]"%72*"]22*7
"7"2!27"727!72"%22"7222^2!2*7272272787227*2^2"2*"2727!7
"2"278722*72722\*2"2"2"7792a792692$"89292b559
      Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 3 of 37 PageID #: 5649
012334225678922 27227272!"221#72227"27"2!27"72"22$"8"%20"25&72
$"8"%20"2'9qrsqtuvwxyz{|
                                                   ()**+,*+,-.)/01.
                 234567689:5;<764;=>?7<;:7@87A5>8?7B5:47:4879;=C:7=<>8667C8D=5C8?7@E7F8?G7HG7I5JG7KG7LMGN
         277"872O"272!2PQRSTUVWUXQYXZXY[R\URQYU]X]\T^UXWURQ_`
2PYR]T`                      9
        a 27872O7272b27%"87"&22b22O7272722!%%cd
                                                                                       2PYR]T`                                 e2
          a 2772O72727f77277d
                                                                                                                                        9
       g%72O7272c2"7227O%!2!2O72g"7272272!2"2!!"722&722O872%2
       77722O72c"72O72!772!272bh27722O72"%7&72%%c72b2%c2"2O722!
       i                              9
jb2!77272i                         !287%22i                    !278"72!22%2!2i }~}} 9
           27%72727%b2!27#b2O2O"2"!"2"279
7d
                                                                                               kTlZTlmnUnXoQR][lT

                                                                                             plXQ]TYUQRSTURQYU]X]\T


                                                                                                kTlZTlmnURYYlTnn
0""%2"!"27&"&277278"7279d
       Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 4 of 37 PageID #: 5650
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 5 of 37 PageID #: 5651




                           EXHIBIT A
Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 6 of 37 PageID #: 5652




                                            EXHIBIT A

                                          DEFINITIONS

          1.      “Nomadix” means Nomadix, Inc., including but not limited to all its past or present
 agents, officers, directors, principals, employees, representatives, counsel, partners, predecessors,
 affiliates, subsidiaries, divisions, parents or related entities, and shall be construed liberally
 throughout these requests to refer to the business of Nomadix, Inc.

        2.       “Guest Tek” mean Guest Tek Interactive Entertainment Ltd.

         3.      “This Action” means the civil action titled Guest Tek Interactive Entertainment Ltd.
 v. Nomadix, Inc., Civil Action No. 18-1394 (RGA), pending in the United States District Court
 for the District of Delaware.

         4.       “Accused Products” includes any Nomadix Access Gateway (“AG”), including, but
 not limited to, the Nomadix Access Gateway 2400 (the “AG 2400”), the Nomadix Access Gateway
 2500 (the “AG 2500”), the Nomadix Access Gateway 5600 (the “AG 5600”), the Nomadix Access
 Gateway 5800 (the “AG 5800”), the Nomadix Access Gateway 5900 (the “AG 5900”), and the
 Nomadix Edge Gateway 6000 (the “EG 6000”), which has had installed thereon, or presently has
 installed thereon, and/or has been running or is running, at least any of Version 8.7, Version 8.8,
 Version 8.9, Version 8.10, Version 8.11, Version 8.12, Version 8.13, and/or Version 8.14 of the
 Nomadix Service Engine (“NSE”) Software, and any other later version of the NSE Software that
 includes the same or similar functionality.

        5.      “Asserted Patents” means U.S. Patent Nos. 8,255,681, 9,154,435, and 9,871,738.

        6.       “Person” means any natural person or any business, legal or governmental entity or
 association, firm, trading exchange, or other entity of whatever kind, nature, or description.

        7.      “And” includes “or” and vice versa.

        8.      The singular includes the plural and vice versa.

         9.      “Relating,” “relating to,” and “related to” means in whole or in part affecting,
 concerning, constituting, containing, embodying, reflecting, involving, describing, analyzing,
 identifying, mentioning, stating, dealing with, comprising, or in any way pertaining to that subject,
 and shall be interpreted so as to encompass the scope of discovery set forth in Federal Rule of Civil
 Procedure 26(b)(l).

         10.     “Document” or “documents” is used in the broadest possible sense, and includes: (a)
 any and all printed, written, taped, recorded, graphic, computerized printout, electronically stored, or
 other tangible matter of materials, from whatever source, however produced or reproduced or capable
 of being produced, whether in draft form or otherwise, whether sent or received or neither, including
 all writings, confirmations, wire transfers, correspondence, electronic mail communications, letters,
 papers, notebooks, statements, representations, affidavits, opinions, transcripts, summaries and
Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 7 of 37 PageID #: 5653




 recordings of telephone and other conversations or of interviews or of conferences, video and audio
 tapes and records of any kind, telegrams, telexes, facsimiles, cables, contracts, proposals, agreements,
 minutes, notations, typed or handwritten notes, memoranda, analyses, projections, studies,
 evaluations, work papers, books, records, reports, diaries, journals, questionnaires, financial records,
 books of account, checks, check stubs, lists, logs, ledgers, spreadsheets, statistical records, brochures,
 sales and marketing materials, pamphlets, advertisements, circulars, press releases, calendars, graphs,
 charts, organization charts, sketches, diagrams, maps, drawings, photographs, microfilms, telephone
 logs, messages, films, summaries, digests, financial statements, computer-readable data compilations,
 and all other information or data records or compilations from which information or data records or
 compilations from which information can be obtained or translated, if necessary, through detection
 devices into reasonably usable form, including all underlying, supporting, or preparatory material and
 all information on computer drives or diskettes; (b) any and all originals, drafts, and copies that differ
 in any material respect from the original, including, without limitation, all marginal comments that
 appear on such documents; and (c) all attachments, enclosures, or documents affixed to or referenced
 in such documents.

        11.     “Thing” shall be construed under the broadest possible construction under the Federal
 Rules of Civil Procedure.

         12.     “Single Digits”, You”, “Your” and “Yourself” mean Single Digits, Inc., including but
 not limited to all of its past or present agents, officers, directors, principals, employees, representatives,
 counsel, partners, predecessors, affiliates, subsidiaries, divisions, parents or related entities, and shall
 be construed liberally throughout these requests to refer to the business of Single Digits, Inc.

         13.     Electronically Stored Information ("ESI") includes without limitation:

                 a.      information that is generated, received, processed, and recorded by
                         computers and other electronic devices including, without limitation,
                         voicemail; internal or external web sites;

                 b.      output resulting from the use of any software program, including, without
                         limitation, word processing documents, spreadsheets, database files, charts,
                         graphs, outlines, electronic mail, instant messages or online bulletin boards,
                         operating systems, source code, PRF files, PRC files, batch files, ASCII
                         files, and all miscellaneous media on which they reside, regardless whether
                         said electronic data exists in an active file, an archive file, a deleted file, or
                         file fragment;

                 c.      activity listings of electronic mail receipts and/or transmittals; and any and
                         all items stored on computer memories, flash drives, hard disks, floppy
                         disks, CD-ROM, magnetic tape, microfiche, or on any other media for
                         digital data storage or transmittal such as, but not limited to, a personal
                         digital assistant (Palm Pilot, Blackberry, Treo or similar device) and file
                         folder tabs, or containers, and labels appended to, or relating to, any
                         physical storage device associated with each original or copy of all
                         documents requested herein.



                                                     2
Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 8 of 37 PageID #: 5654




                                          INSTRUCTIONS

       1.       These Requests are to be regarded as continuing in nature, so that further and more
 complete and supplemental responses must be served immediately if You obtain further, more
 complete, or new information or documents prior to the final disposition of this matter.

       2.     Unless otherwise specified, these Requests require the production of all responsive
 documents and things in Your possession, custody or control, or any and all Persons acting on
 Your behalf.

         3.     All documents and things produced in the response to these Requests shall either
 (a) be organized and labeled to correspond with the number of the Request to which the documents
 are responsive, or (b) be produced as they are kept in the usual course of business and shall be
 presented in the file folder, envelope, or other container in which the documents are maintained.

         4.      Documents in electronic format may be produced in electronic format on computer
 disk(s) in the original electronic file format(s) of the documents.

         5.     All documents and things which cannot be legibly copied must be produced in their
 original form.

        6.     If no documents or things responsive to a particular document request exist or are
 within Your possession, custody or control, You must state so in Your response to these Requests.

        7.      All documents and things shall be produced in such fashion as to identify the
 individual in whose possession they were found and the position and business address of such
 person. Documents and things found among common files that are not associated with a particular
 individual shall be produced in such fashion as to identify in as much detail as possible the
 department, branch or office in which they were found.

         8.     All documents and things requested herein shall be produced in their entirety
 without deletion, redaction, or excisions, except as qualified by Instruction 9, regardless of whether
 You consider the entire document or thing responsive. If You have redacted any portion of the
 document or thing, stamp the word “REDACTED” beside the redacted information on each page
 of the redacted document or thing.

         9.      If You claim attorney-client privilege, work-product protection, or any other
 privilege or protection over any document, communication, or item of information, You are
 instructed to serve together with Your responses hereto a separate privilege log or other list that
 provides the following information for each documents, communication, or item of information
 over which You claim a privilege or protection:

                a.      The author or originator, the recipient, and all indicated or known recipients
                        of the document, communication, or item of information, providing for each
                        such person his or her title, if any, and an identification stating whether he
                        or she is an attorney;



                                                   3
Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 9 of 37 PageID #: 5655




               b.     The date of the document, communication, or item of information;

               c.     The nature and basis of all privileges or protections claimed;

               d.     A brief summary of the subject matter of the document, communication, or
                      item of information, sufficient to allow for an evaluation of the basis for the
                      claim of privilege or protection.

         10.     If You object to any Request on other grounds, You are instructed to produce
 documents in response to the Request as narrowed to conform to Your objection within the period
 allowed for a response and to state in Your response (a) how You narrowed the Request, and (b)
 the reason why You object to the Request.

        11.    All documents produced should be numbered sequentially with a unique number
 on each page and with a prefix identifying the party producing the document.

        12.    With respect to ESI:

               a.     All electronic mail and spreadsheets responsive to these requests that are
                      maintained in the usual course of business in electronic format shall be
                      produced in their native format along with the software necessary to
                      interpret such files if such software is not readily available.

               b.     All other documents responsive to these requests that are maintained in the
                      usual course of business in electronic format shall be produced in properly
                      unitized, multi-page TIFF Group IV format complete with full text extracts
                      and all associated metadata.

               c.     All documents responsive to these requests shall be produced with the
                      metadata normally contained within such documents, and the necessary
                      Concordance load files. If such metadata is not available, each document
                      shall be accompanied by a listing of all file properties concerning such
                      document, including, but not limited to, all information concerning the
                      date(s) the document was last accessed, created, modified, or distributed,
                      and the author(s) and recipient(s) of the document.

               d.     Under no circumstances should ESI be converted from the form in which it
                      is ordinarily maintained to a different form that makes it more difficult or
                      burdensome to use the ESI. ESI should not be produced in a form that
                      removes or significantly degrades the ability to search the ESI by electronic
                      means where the ESI is ordinarily maintained in a way that makes it
                      searchable by electronic means. If You decline to search or produce ESI on
                      the ground that such ESI is not reasonably accessible because of undue
                      burden or cost, identify such information by category or source and provide




                                                4
Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 10 of 37 PageID #: 5656




                         detailed information regarding the burden or cost You claim is associated
                         with the search or production of such ESI.

         13.     If a document or thing that once existed has subsequently been lost, destroyed or is
  otherwise unavailable, provide sufficient information to identify the document, describe its
  contents, explain how and when it was lost or destroyed, and identify the person who last possessed
  the document or thing.

          14.     To the extent that you believe that any information sought by the following requests
  is confidential, you may designate the information in accordance with the Protective Order entered
  in this Action, a copy of which is attached as Exhibit 1.

  REQUEST NO. 1

         All documents and things, including but not limited to emails and other correspondences,

  relating to, addressed to or from, or mentioning: (a) the Accused Products; (b) the Asserted Patents;

  (c) Nomadix; (d) Guest Tek; and/or (e) This Action.

  REQUEST NO. 2

         All agreements, licenses, or other written contracts between You and Nomadix.

  REQUEST NO. 3

         All documents and things describing, comprising, referring to, or relating to any testing of

  any of the Accused Products that You or anyone else performed for or on behalf of Yourself,

  Nomadix, any customer or end-user of Nomadix, Marriott, and/or any other hotel establishment.

  REQUEST NO. 4

         All documents and things describing, comprising, referring to, or relating to any statement

  of work, purchase order, contract, or other agreement relating to any of the Accused Products and

  to which Single Digits was a party.

  REQUEST NO. 5

         All documents and things describing, comprising, referring to, or relating to purchasing or

  offering to purchase, selling or offering to sell, licensing or offering to license, ownership of,

  installing, using, practicing, or configuring any of the Accused Products.


                                                   5
Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 11 of 37 PageID #: 5657




  REQUEST NO. 6

         All documents and things describing, comprising, referring to, or relating to any training

  related to any of the Accused Products either provided by Nomadix to Single Digits or provided

  by Single Digits to any third-party.

  REQUEST NO. 7

         Documents sufficient to identify all customers, including hotels and other hospitality

  clients, of Single Digits that have purchased, leased, licensed, and/or used any of the Accused

  Products.

  REQUEST NO. 8

         All agreements, licenses, or other written contracts between You and a third-party that

  relate to any of the Accused Products.

  REQUEST NO. 9

         All documents comprising, describing, referring to, or relating to any research, design,

  development, coding, testing, implementation, or marketing of any the Accused Products.

  REQUEST NO. 10

         All documents comprising, describing, referring to, or relating to the operating status,

  device configuration, and/or settings of any Accused Products installed and/or maintained by

  Single Digits.

  REQUEST NO. 11

         All documents comprising, describing, referring to, or relating to the network

  configuration, including all components thereof, for any Accused Products installed and/or

  maintained by Single Digits.

  REQUEST NO. 12




                                                 6
Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 12 of 37 PageID #: 5658




         All documents comprising, describing, referring to, or relating to the set-up, installation,

  enablement, use, operation, maintenance, support, and troubleshooting of the Accused Products.

  REQUEST NO. 13

         All documents comprising, describing, referring to, or relating to the enablement and/or

  use by You, your customers or end-users, or any other Person of the Class Based Queueing

  (“CBQ”), Share Unused (Bandwidth), Distribution of Unused Bandwidth, VLAN, VLAN ID,

  VLAN tagging, and/or Proxy Arp for Device features or functionality of the Accused Products.

  REQUEST NO. 14

         All documents comprising, describing, referring to, or relating to demand for and feedback

  regarding the Class Based Queueing (“CBQ”), Share Unused (Bandwidth), Distribution of Unused

  Bandwidth, VLAN, VLAN ID, VLAN tagging, and/or Proxy Arp for Device features or

  functionality of the Accused Products.

  REQUEST NO. 15

         All communications with Nomadix, distributors, customers, end-users, and/or any other

  Person regarding the Class Based Queueing (“CBQ”), Share Unused (Bandwidth), Distribution of

  Unused Bandwidth, VLAN, VLAN ID, VLAN tagging, and/or Proxy Arp for Device features and

  functionality of the Accused Products.

  REQUEST NO. 16

         All documents comprising, describing, referring to, or relating to a “Summary of

  Configuration Settings” for all Accused Products installed and/or maintained by Single Digits.

  REQUEST NO. 17

         All documents comprising, describing, referring to, or relating to Single Digit’s awareness

  of, participation in, communications regarding, efforts to meet or comply with, and possession of




                                                  7
Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 13 of 37 PageID #: 5659




  any documents relating to any hotel standards for high speed internet access services including but

  not limited to, for example, Marriott International, Inc.’s Global Property Network Standards and

  Hilton Worldwide’s Global Guest Internet Access Standards.

  REQUEST NO. 18

         All documents comprising, describing, referring to, or relating to testimonials, complaints,

  reviews, feedback, and/or surveys regarding the Accused Products received by You from

  Nomadix, customers, end-users or other Persons.

  REQUEST NO. 19

         All documents comprising, describing, referring to, or relating to any efforts to modify or

  improve any of the Accused Products, whether by Nomadix, You, or other Persons.




                                                  8
Case 1:18-cv-01394-RGA Document 143-1 Filed 10/12/20 Page 14 of 37 PageID #: 5660




                            EXHIBIT 1
Case 1:18-cv-01394-RGA
  Case  1:18-cv-01394-RGADocument 143-1
                           Document     Filed 02/14/19
                                    35 Filed  10/12/20 Page
                                                       Page 115ofof2337PageID
                                                                        PageID#:#:775
                                                                                   5661




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 GUEST TEK INTERACTIVE                             )
 ENTERTAINMENT LTD.,                               )
                                                   )
                         Plaintiff,                )
                                                   )
                 V.                                )   C.A. No. 18-1394 (ROA)
                                                   )
 NOMADIX, INC.,                                    )
                                                   )
                         Defendant.                )

                                  i
                                  •
                                    ~ l PROTECTIVE ORDER
         In order to expedite the flow of discovery materials, facilitate the prompt resolution of

 disputes over confidentiality of discovery materials, adequately protect information the parties

 are entitled to keep confidential, ensure that only materials the parties are entitled to keep

 confidential are subject to such treatment, and ensure that the parties are permitted reasonably

 necessary uses of such materials in preparation for and in the conduct of trial, the parties have

 agreed to be bound by the terms of this Protective Order in this action. Accordingly, pursuant to

 Fed. R. Civ. P. 26(c), it is hereby ORDERED THAT:

         1.       DESIGNATION OF PROTECTED MATERIAL

         1.1     This Protective Order shall govern all documents and other products of discovery

 obtained by the parties from one another, and from third parties, all information copied or

 derived therefrom, as well as all copies, excerpts, summaries or compilations thereof, including

 documents produced pursuant to requests authorized by the Federal Rules of Civil Procedure,

 answers to interrogatories, deposition transcripts, responses to requests for admission, affidavits,

 declarations, expert reports, and other such material and information as may be produced during

 the course of this litigation.
Case 1:18-cv-01394-RGA
  Case  1:18-cv-01394-RGADocument 143-1
                           Document     Filed 02/14/19
                                    35 Filed  10/12/20 Page
                                                       Page 216ofof2337PageID
                                                                        PageID#:#:776
                                                                                   5662




        1.2     In connection with discovery proceedings in this action, any party or third party

 may designate any non-public document, material, or information as "CONFIDENTIAL,"

 "HIGHLY CONFIDENTIAL -               OUTSIDE COUNSEL EYES ONLY," or "HIGHLY

 CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY" (collectively referred

 to as "Protected Material").

                (a)    A party may designate as "CONFIDENTIAL" any information, document,

 or thing that the party reasonably and in good faith believes to contain confidential information

 within the meaning of Fed. R. Civ. P. 26(c)(7) used by it in, or pertaining to, its business and that

 is not generally known, and which that party would not normally reveal to third parties or, if

 disclosed, would require such third parties to maintain in confidence.

                (b)     A party may designate as "HIGHLY CONFIDENTIAL - OUTSIDE

 COUNSEL EYES ONLY" such materials as the party reasonably and in good faith believes to

 contain particularly sensitive technical information relating to research for and production of

 current products; technical, business, and research information regarding future products; non-

 public and highly sensitive financial information; marketing and sales information, such as

 marketing plans and forecasts, customer lists, pricing data, cost data, customer orders, and

 customer quotations; any pending or abandoned patent applications, foreign or domestic; and

 such other documents, information, or materials that relate to other proprietary information that

 the designating party reasonably believes is of such nature and character that disclosure of such

 information would be harmful to the designating party.

                (c)     A party may designate material as "HIGHLY CONFIDENTIAL -

 SOURCE CODE - RESTRICTED ACCESS ONLY" if and only if: (1) it is, or it contains, non-

 public source code; or (2) it is, or it contains, public source code used in a producing party's


                                                  2
Case 1:18-cv-01394-RGA
  Case  1:18-cv-01394-RGADocument 143-1
                           Document     Filed 02/14/19
                                    35 Filed  10/12/20 Page
                                                       Page 317ofof2337PageID
                                                                        PageID#:#:777
                                                                                   5663



 product (whether commercially released or developmental) and such use of such public source

 code in the producing party's product is (a) not publicly known or (b) a trade secret. The term

 "HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material"

 shall refer to any material designated "HIGHLY CONFIDENTIAL - SOURCE CODE -

 RESTRICTED ACCESS ONLY," to any copies thereof, and to the information contained in

 such material or such copies, including summaries of such information.

        1.3     The following information shall not be designated or protected under this

 Protective Order:

                (a)     Information that is in the public domain at the time of disclosure,

 including patent file histories, publicly available prior art publications, catalogs and other

 advertising materials, press releases, and publicly-filed financial statements;

                (b)     Information that at any time is made public through no act of a non-

 designating party;

                (c)     Information that the designating party has not undertaken with others to

 maintain in confidence and that is in the possession of or becomes available to the receiving

 party other than through discovery in this action, but only if the receiving party can show by

 written documentation that the information independently came into its rightful possession; or

                (d)     Information that is independently developed by the receiving party, as

 reflected by written documentation demonstrated to be in existence prior to production by the

 party claiming confidentiality.

        1.4     Any documents or things produced pursuant to a discovery request or other

 written materials exchanged by the parties (including discovery responses, letters, and briefs)

 that a party desires to designate as Protected Material shall be so designated by marking each


                                                  3
Case 1:18-cv-01394-RGA
  Case  1:18-cv-01394-RGADocument 143-1
                           Document     Filed 02/14/19
                                    35 Filed  10/12/20 Page
                                                       Page 418ofof2337PageID
                                                                        PageID#:#:778
                                                                                   5664



 page of the document, paper or thing "CONFIDENTIAL," "HIGHLY CONFIDENTIAL -

  OUTSIDE COUNSEL EYES ONLY," or "HIGHLY CONFIDENTIAL - SOURCE CODE -

  RESTRICTED ACCESS ONLY", as appropriate, and indicating the identity of the producing

 party (e.g., through the use of an identifying prefix to the document identification (Bates)

 number). With respect to materials produced in native electronic format, the producing party

 may designate the materials as Protected Material by specifying the designation on or in a slip

 sheet, electronic container, physical tag, or something similar in a manner designed to give clear

 notice of the designation.

        1.5     In the event a party may make available certain of its files for inspection by

 another party, which files may contain non-confidential material as well as material that may be

 subject to protection under this Protective Order, with the intent that following such inspection

 the inspecting party will designate certain of the inspected documents to be copied and furnished

 to it, such files need not be marked with either confidentiality designation in advance, but shall

 all be treated as HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY materials.

 Only those persons identified in paragraph 2.2 below as permitted to view HIGHLY

 CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY materials may be present at any such

 inspection. When the producing party copies the documents to furnish to the inspecting party,

 the producing party shall mark Protected Material with the appropriate confidentiality

 designation to the extent warranted under paragraph 1.2.

        1.6     Whenever a deposition involves a disclosure of Protected Material, the following

 procedures shall apply:

                (a)     Any party may designate any portion or all of a deposition as

 "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY," or



                                                 4
Case 1:18-cv-01394-RGA
  Case  1:18-cv-01394-RGADocument 143-1
                           Document     Filed 02/14/19
                                    35 Filed  10/12/20 Page
                                                       Page 519ofof2337PageID
                                                                        PageID#:#:779
                                                                                   5665



  "HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY" by

  notifying the other parties on the record during the deposition. The Court Reporter shall be

  asked to make the appropriate confidentiality designation on each page of the transcript that

  contains "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES

  ONLY," or "HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS

  ONLY" information.       At that time, all persons not qualified to receive that category of

  information shall leave the room prior to continuation of the deposition and until the conclusion

  of such designated testimony; and

                 (b)     Any party may also designate any portion or all of a deposition as

  "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY," or

  "HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY" by

  notifying the other parties separately in writing within thirty days of receipt of the transcript. In

  such event, the parties shall confer as to the most convenient way to segregate the designated

  portions of the transcript. Absent written agreement of the parties, all information disclosed at a

  deposition and all information contained in deposition transcripts shall be treated as HIGHLY

  CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY for a period of thirty days after the

  receipt of the transcript to permit adequate time for review of the transcript and notice to other

  counsel regarding any designation as Protected Material by a designating party.

         2.       ACCESS TO AND USE OF PROTECTED MATERIAL

         2.1     Protected Material, and all summaries, compilations, and derivations thereof,

  whether oral or written, shall be maintained in confidence, shall be used by the receiving party

  solely in the preparation, prosecution, or trial of this action and not for any other purpose, and

  shall be disclosed by the receiving party only as provided in the following paragraphs.



                                                   5
Case 1:18-cv-01394-RGA
  Case  1:18-cv-01394-RGADocument 143-1
                           Document     Filed 02/14/19
                                    35 Filed  10/12/20 Page
                                                       Page 620ofof2337PageID
                                                                        PageID#:#:780
                                                                                   5666



         2.2     Information   which,    m   this   action,   has   been   designated   as   HIGHLY

  CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY may be disclosed only to:

                 (a)    The outside attorneys of record and their employees who are engaged in

  assisting in this action, but excluding any persons participating in the prosecution of any present

  or future patent application (including post-grant proceedings, such as reexamination or reissue,

  relating to any present or future patent in which modification of the patent (or related

  application) is sought, such as by amending or adding claims) that is a counterpart to or related to

  the patents-in-suit ("participating" in such prosecution includes, e.g., preparing or reviewing

  patent applications, reviewing office actions, preparing or reviewing responses to office actions,

  and engaging in any discussion or other communication regarding the scope or validity of any

  claims in such patent applications or in the patents that are the subject of such reexamination or

  reissue); provided that this exclusion does not apply to persons whose involvement with the

  prosecution of such patents or patent applications is limited to administrative oversight for

  billing or project assignment purposes:

                 (b)    Independent consultants or experts retained by the party or its attorneys in

  connection with this action, including technical experts, damage and industry experts, patent

  experts, and jury or trial consultants, together with their employees engaged in assisting in this

  action (including mock jurors), but (1) only subject to the provisions of paragraph 2.5 below and

  (2) excluding any persons participating in the prosecution of any present or future patent

  application (including post-grant proceedings, such as reexamination or reissue, relating to any

  present or future patent in which modification of the patent (or related application) is sought,

  such as by amending or adding claims) that is a counterpart to or related to the patents-in-suit

  ("participating" in such prosecution includes, e.g., preparing or reviewing patent applications,


                                                    6
Case 1:18-cv-01394-RGA
  Case  1:18-cv-01394-RGADocument 143-1
                           Document     Filed 02/14/19
                                    35 Filed  10/12/20 Page
                                                       Page 721ofof2337PageID
                                                                        PageID#:#:781
                                                                                   5667



  reviewing office actions, preparing or reviewing responses to office actions, and engaging in any

  discussion or other communication regarding the scope or validity of any claims in such patent

  applications or in the patents that are the subject of such reexamination or reissue); provided that

  this exclusion does not apply to persons whose involvement with the prosecution of such patents

  or patent applications is limited to administrative oversight for billing or project assignment

  purposes; for the sake of clarity: "independent consultants or experts" excludes all employees,

  directors, and officers of the receiving party, whether current or former;

                  (c)     The Court and its personnel;

                  (d)     Court reporters and their personnel engaged in proceedings incident to

  preparation for trial or engaged in trial;

                  (e)     Professional vendors and their employees, including copy services, trial

  graphics services, and translation services, engaged by counsel;

                  (f)     Any person who is indicated on the face of a document to have been an

  author, addressee, or copy recipient of the document, or the original source of the information;

                  (g)     the producing party, including any person affiliated with the producing

  party for purposes of this litigation (such as experts and designees under Federal Rule of Civil

  Procedure 30(b)(6)); and

                 (h)      any other person agreed to by the producing party in 1miting.

         2.3     Information which, in this action, has been designated as CONFIDENTIAL may

  be disclosed only to:

                 (a)      The persons identified in paragraphs 2.2(a)-(h) above; and

                 (b)      Any party or employee of a party to whom disclosure is reasonably

  necessary for this litigant and litigation who has signed the ''Agreement to Be Bound by



                                                   7
Case 1:18-cv-01394-RGA
  Case  1:18-cv-01394-RGADocument 143-1
                           Document     Filed 02/14/19
                                    35 Filed  10/12/20 Page
                                                       Page 822ofof2337PageID
                                                                        PageID#:#:782
                                                                                   5668



  Protective Order" in Exhibit A.

         2.4      Information   which,   m    this   action,   has   been   designated    as   HIGHLY

  CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY may be disclosed only

  to the persons identified in paragraphs 2.2(a)--{h) above, and in addition to the remaining

  provisions of this Protective Order (including but not limited to Sections 2.5 and 2.6), is further

  subject to the provisions of Section 3 below.

         2.5      Protected Material shall be disclosed to consultants and experts only upon the

  following terms:

                  (a)    Prior to any disclosure, the consultant or expert shall be identified in

  writing to the other parties' counsel by name, address, and corporate, business or other

  professional affiliation or employment, together with a copy of the expert's curriculum vitae and

  a list of the expert's litigation or consulting engagements for the past three years;

                  (b)    Unless another party notifies the proposing party of any objection and that

  objection is received within five business days after notification (by fax, by email, or by

  overnight mail), the consultant or expert shall thereafter be allowed to have access to Protected

  Material pursuant to the terms and conditions of this Protective Order;

                  (c)    In the event of a timely objection, which shall be made in good faith and

  on reasonable grounds, the proposing party shall refrain from disclosure of Protected Material to

  the consultant or expert until the objection has been resolved between the parties or ruled upon

  by the Court;

                  (d)    The parties shall meet and confer in good faith to resolve the dispute

  without calling upon the intervention of the Court. Should the parties be unable to resolve the

  dispute, the parties shall raise the dispute in accordance with the Court' s discovery dispute


                                                     8
Case 1:18-cv-01394-RGA
  Case  1:18-cv-01394-RGADocument 143-1
                           Document     Filed 02/14/19
                                    35 Filed  10/12/20 Page
                                                       Page 923ofof2337PageID
                                                                        PageID#:#:783
                                                                                   5669



  procedures as set forth in the Scheduling Order.        The objecting party bears the burden of

  showing why the proposing party should be precluded from disclosing Protected Material to the

  consultant or expert. The proposing party may not disclose Protected Material to the consultant

  or expert until resolution of the dispute, either by agreement of the parties or by resolution of the

  Court; and

                 (e)     No party shall use its right to object to a proposed consultant or expert to

  interfere with the ability of another party to prepare for trial through the use of consultants and

  experts.

         2.6     Prior to receiving any Protected Material, any persons described in sections (b ),

  (d), or (e) of paragraph 2.2 shall be furnished with a copy of this Protective Order and shall

  execute a copy of the "Agreement to be Bound by Protective Order" attached as Exhibit A. A

  copy of the signed Agreement shall be served on the producing party as well as maintained by

  counsel for the party providing such access.

         2.7     If the Receiving Party wishes to utilize Protected Material designated by the

  producing party as an exhibit in the deposition of a third party or otherwise wishes to disclose

  such Protected Material to the third-party deponent at the deposition, and if such disclosure is not

  authorized by another section of this Protective Order, the Receiving Party shall notify the

  Producing Party in writing of that request at least ten ( 10) days in advance of the scheduled

  deposition. Should the Producing Party not consent to the proposed use, the Producing Party

  must provide its objection in writing within three (3) business days of the Receiving Party 's

  request. Should the parties be unable to reach agreement, they shall follow the Court's discovery

  dispute procedure as outlined in the Scheduling Order or order of the Court.




                                                   9
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page10
                                                            24ofof23
                                                                   37PageID
                                                                      PageID#:#:784
                                                                                 5670



         2.8     Nothing in this Protective Order shall preclude any party from introducing

  Protected Material into evidence at any hearing or at trial.      However, if anyone intends to

  introduce or refer to Protected Material at any hearing or trial, the party wishing to make the

  disclosure shall first notify the producing party and provide that party with an opportunity to

  object and/or to ask the Court to take appropriate precautionary procedures (e.g., clearing the

  Courtroom, sealing the record, etc.).

         2.9     Nothing in this Protective Order shall bar or otherwise restrict any attorney from

  rendering advice to his/her clients with respect to this litigation and referring to or relying

  generally upon his/her examination of Protected Material, provided that in rendering such advice

  and in otherwise communicating with his/her clients, the attorney shall not disclose the content

  of such information.

         2.10    All persons in possession of Protected Material shall exercise reasonable and

  appropriate care with regard to the storage, custody, and use of such information in order to

  ensure that the provisions of this Protective Order are observed and the confidential nature of the

  information is maintained.

      3.    ADDITIONAL RESTRICTIONS ON HIGHLY CONFIDENTIAL -
  SOURCE CODE - RESTRICTED ACCESS ONLY MATERIAL

         3.1     To the extent that any receiving party is permitted to electronically maintain

  HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material,

  such receiving party shall maintain such HIGHLY CONFIDENTIAL - SOURCE CODE -

  RESTRICTED ACCESS ONLY Material on an encrypted CD(s), DVD(s), hard drive(s), virtual

  drive(s), or other media.     The receiving party shall restrict access to the password(s) or

  decryption key(s) used to unlock the encrypted media and shall store such password(s) or

  decryption key(s) securely. Upon request, the receiving party shall provide the producing party


                                                  10
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page11
                                                            25ofof23
                                                                   37PageID
                                                                      PageID#:#:785
                                                                                 5671



  with a list of the persons with access to such password(s) or decryption key(s) so long as, in the

  12 months preceding such request, the producing party has made no request for such a list that

  the receiving party complied with. The receiving party must use one of the following: ( 1) an

  encryption scheme and password/decryption key that the producing party used or (2) an

  encryption scheme and tool that the producing party approves of in writing and a randomized

  password/decryption key that is at least 20 characters long.

         3.2     Regardless of the encryption tool used, the receiving party must keep the

  HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material in

  an encrypted and inaccessible state whenever possible. For example, if an encrypted virtual

  drive (or volume) is used, then the receiving party              shall maintain the HIGHLY

  CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material only in the

  encrypted virtual drive, such that, to the greatest extent possible, the HIGHLY CONFIDENTIAL

  - SOURCE CODE - RESTRICTED ACCESS ONLY Material is decrypted only in random-

  access memory (RAM); additionally, the receiving party shall mount and unlock the encrypted

  virtual drive containing the HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED

  ACCESS ONLY Material only as needed to review the code; when a review session is over, the

  drive shall be dismounted.

         3.3     Regardless of how a producing party produces HIGHLY CONFIDENTIAL -

  SOURCE CODE - RESTRICTED ACCESS ONLY Material, the receiving party shall store and

  conduct any review of any HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED

  ACCESS ONLY Material in a locked room at the offices of its outside attorneys of record and

  only in such a locked room. The receiving party shall restrict access to the key(s) used to unlock

  any such room and shall store such key(s) securely; upon request, the receiving party shall



                                                  11
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page12
                                                            26ofof23
                                                                   37PageID
                                                                      PageID#:#:786
                                                                                 5672



  provide the producing party with a list of the persons who have had access to such key(s) so long

  as, in the 12 months preceding such request, the producing party has made no request for such a

  list that the receiving party complied with.   The receiving party shall mark each and every

  entrance to the locked room with an "Access Restricted" notice.        The receiving party shall

  maintain a log of all persons entering any such room to view HIGHLY CONFIDENTIAL -

  SOURCE CODE - RESTRICTED ACCESS ONLY Material and shall provide a copy of the log

  to the producing party upon request.

         3.4     Regardless of how a producing party produces HIGHLY CONFIDENTIAL -

  SOURCE CODE -          RESTRICTED ACCESS ONLY Material, the receiving party may

  electronically access such HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED

  ACCESS ONLY Material only from a computer that is not connected to the Internet or to a

  network, that is password-protected, and that is kept in a locked room as described in paragraph

  3.2 of this order. The receiving party shall securely store the password(s) used to protect any

  such computer and shall restrict access to such password(s) to the same individuals who have

  access to the password(s) or decryption key(s) used to unlock encrypted media.

         3.5    Upon request of the receiving party, the producing party shall print for the

  receiving party limited portions of previously produced HIGHLY CONFIDENTIAL - SOURCE

  CODE - RESTRICTED ACCESS ONLY Material as reasonably requested to facilitate the

  receiving party's furtherance of its claims and defenses. The producing party shall provide the

  requested printouts such that they are received by the receiving party within the later of four

  calendar days or three business days of such a request. The printouts shall be either in paper

  form or in electronic (e.g., pdf or similarly usable) form. Notwithstanding this Protective Order,

  each of the receiving and producing parties is free to confer with the other party to seek



                                                 12
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page13
                                                            27ofof23
                                                                   37PageID
                                                                      PageID#:#:787
                                                                                 5673



  modification of this provision in the event that the process proves unsatisfactory to that party. In

  the event that the parties cannot reach agreement, either party may seek resolution through the

  Court using the Court' s discovery dispute resolution procedures as set forth in the Scheduling

  Order.

           3.6   Nothing in this Protective Order prevents the parties from including HIGHLY

  CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material in court

  filings in this action made under seal or from preparing exhibits including HIGHLY

  CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material to be used in

  expert reports or at depositions, hearings, trial, mediation, or other proceedings in this action.

           3.7   Except as permitted in writing by the producing party, the receiving party shall

  not electronically transmit any of the producing party' s HIGHLY CONFIDENTIAL - SOURCE

  CODE - RESTRICTED ACCESS ONLY Material in any way from the offices of its outside

  attorneys of record.       The receiving party may make electronic copies of HIGHLY

  CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material only to the

  extent reasonably necessary to facilitate the receiving party' s furtherance of its claims and

  defenses in this action (and only if in making and maintaining such copies the receiving party

  continues to comply with all other provisions of this Protective Order).              Non-exhaustive

  examples of permissible reasons for making electronic copies include making copies for back-up

  purposes or so that a receiving party may electronically annotate a copy of the HIGHLY

  CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material.

           3.8   A receiving party may transmit or transport HIGHLY CONFIDENTIAL -

  SOURCE CODE - RESTRICTED ACCESS ONLY Material only as follows:

                 (a)     if physically lodged or filed with the Court in this action, served upon any



                                                    13
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page14
                                                            28ofof23
                                                                   37PageID
                                                                      PageID#:#:788
                                                                                 5674



  party, or sent to any other person authorized under this order to receive HIGHLY

  CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material, the HIGHLY

  CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material must be sent

  in a sealed container via an established overnight, freight, delivery, or messenger service; or

                 (b)    if the HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED

  ACCESS ONLY Material is physically transported for any other purpose, then the receiving

  party must retain physical custody and control of the HIGHLY CONFIDENTIAL - SOURCE

  CODE - RESTRICTED ACCESS ONLY Material at all times and must store it in a locked,

  secure place. A receiving party must notify the producing party immediately upon learning that

  the transported HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS

  ONLY Material did not reach its intended destination.

                 (c)    For clarity: With respect to subparagraphs (a) and (b), the HIGHLY

  CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material must be

  transported on encrypted media.

         3.9     Notwithstanding paragraphs 3.1 through 3.8 above, and to the extent authorized to

  receive HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY

  Material, a receiving party's outside attorneys of record may store transcripts, recordings, and

  exhibits (including those associated with depositions, trial, or other proceedings featuring

  testimony) designated "HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED

  ACCESS ONLY" on non-encrypted media and may electronically access them from a computer

  that is connected to the Internet or a network, provided that such exhibits include only limited

  excerpts of HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY

  Material, and provided that access to such transcripts, recordings, and exhibits is restricted to a



                                                  14
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page15
                                                            29ofof23
                                                                   37PageID
                                                                      PageID#:#:789
                                                                                 5675



  limited number of people or users within such outside attorneys' finn who are authorized under

  this Protective Order to review HIGHLY CONFIDENTIAL- SOURCE CODE- RESTRICTED

  ACCESS ONLY Material, where such restriction is implemented by password or by privileges

  set by an administrator. Nothing in this order precludes a receiving party from storing on non-

  encrypted media and accessing from a computer that is connected to the Internet or a network

  any document whose portions designated "HIGHLY CONFIDENTIAL - SOURCE CODE -

  RESTRICTED ACCESS ONLY" have been redacted or otherwise removed.

         3.10   The producing party may produce HIGHLY CONFIDENTIAL - SOURCE

  CODE - RESTRICTED ACCESS ONLY Material on a computer (the "Review Computer")

  with security features designed to aid the receiving party's compliance with this Protective

  Order. If the producing party elects this option, the receiving party must keep and review the

  HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material

  only on the Review Computer, must not export any HIGHLY CONFIDENTIAL - SOURCE

  CODE - RESTRICTED ACCESS ONLY Material from the Review Computer, and must not

  attempt to change the Review Computer's configuration or otherwise attempt to circumvent the

  Review Computer's security features. The receiving party must return the Review Computer to

  the producing party no later than thirty-five days after termination of this action. In the event

  that the producing party provides such a Review Computer, the parties will work together as

  needed to load appropriate source-code-review software on the computer.

         3.11   Securely storing passwords and keys (including physical keys to locked doors)

  requires, among other security measures, storing them in locations separate from the device or

  room they are used with.

         3.12   If the receiving party wishes to have more than three persons in paragraph 2.2(a)



                                                 15
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page16
                                                            30ofof23
                                                                   37PageID
                                                                      PageID#:#:790
                                                                                 5676



  or more than two persons in paragraph 2.2(b) review HIGHLY CONFIDENTIAL - SOURCE

  CODE - RESTRICTED ACCESS ONLY Material, the receiving party must first (1) notify the

  producing party, (2) identify in the notice the persons who have already reviewed HIGHLY

  CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY Material of the

  producing party and the new proposed reviewers, and (3) obtain the producing party's consent or

  the Court's permission.

         4.       CHALLENGES TO CONFIDENTIALITY DESIGNATIONS

         4.1     Any party believing that particular information has been improperly marked, i.e. ,

  that it is not in fact "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL

  EYES ONLY," or "HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS

  ONLY" may challenge such designation at any time by raising the issue, in writing to the

  designating party, and specifically identifying, by document identification (Bates) number, by

  deposition page and line, or by other appropriate specific identifier, the information whose

  confidentiality status is challenged. Within ten business days of receipt of such writing, the

  designating party shall either remove or reduce the designation or respond that it has reviewed

  the matter and continues to maintain the designation in good faith .

         4.2     The parties shall meet and confer in good faith to resolve any such dispute

  without calling upon the intervention of the Court.       If the designating party maintains its

  designation and the parties are unable to reach agreement, the challenging party may bring the

  issue to the Court in accordance with the discovery dispute procedures set forth in the

  Scheduling Order. The party asserting confidentiality shall have the burden of establishing the

  appropriateness of the designation, except that a party claiming that information designated by

  the other as confidential is in the public domain shall have the burden of proving such public



                                                  16
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page17
                                                            31ofof23
                                                                   37PageID
                                                                      PageID#:#:791
                                                                                 5677



  knowledge.

         4.3     Challenged information shall be treated as designated until the resolution of the

  dispute by the parties or ruling by the Court.

         4.4     Protected material shall be filed under seal pursuant to the Local Rules of the

  United States District Court for the District of Delaware.

         5.       TERMINATION OF LITIGATION

         5.1     The obligations of this Protective Order shall survive the tennination of the action

  and continue to bind the parties. Within sixty days after termination of this action by judgment,

  settlement, or otherwise from which no appeal can be brought. each party shall destroy all

  documents containing or disclosing Protected Material of any other party. Each party's outside

  litigation counsel shall have the right to retain one copy of the pleadings; of motions,

  memoranda, documents, and papers filed with the Court; of deposition transcripts and exhibits;

  and of any documents constituting work product.

         6.       THIRD PARTY DISCOVERY

         6.1     In the event that any third party shall be called upon, by subpoena or otherwise, to

  provide or produce documents or information considered "CONFIDENTIAL," "HIGHLY

  CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY," or "HIGHLY CONFIDENTIAL -

  SOURCE CODE - RESTRICTED ACCESS ONLY" by such third party, such third party may

  elect to have its information treated in accordance with the terms of this Protective Order by so

  notifying counsel for all parties in writing. Upon service of such notice, such third party may

  designate documents and information as "CONFIDENTIAL," ''HIGHLY CONFIDENTIAL -

  OUTSIDE COUNSEL EYES ONLY," or "HIGHLY CONFIDENTIAL - SOURCE CODE -

  RESTRICTED ACCESS ONLY" in the manner set forth in this Protective Order, and such third


                                                   17
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page18
                                                            32ofof23
                                                                   37PageID
                                                                      PageID#:#:792
                                                                                 5678



  party's designated information shall be protected in the same manner as that of the parties to this

  action.

            7.     INADVERTENT DISCLOSURE

            7.1   If a party inadvertently discloses any document or thing containing information

  that it deems "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES

  ONLY," or "HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS

  ONLY" without designating it pursuant to this Protective Order, the disclosing party shall

  promptly upon discovery of such inadvertent disclosure inform the receiving party in writing,

  forwarding a replacement copy of the inadvertently disclosed material properly marked with the

  appropriate confidentiality designation. The receiving party shall thereafter treat the information

  as if it had been properly marked from the outset and shall make a reasonable effort to retrieve

  and destroy the unmarked version of the inadvertently disclosed material. Disclosure by the

  receiving party to unauthorized persons before being notified of the inadvertent disclosure shall

  not constitute a violation of this Protective Order.     Nothing in this Protective Order shall

  preclude the receiving party from challenging the confidentiality designation of the late-marked

  material pursuant to the provisions of paragraph 4.

            7.2   The inadvertent or mistaken production or disclosure of documents or other

  information subject to the attorney-client privilege, the work product doctrine, or other privilege

  shall not be deemed a waiver of a claim of privilege, either as to the specific information

  disclosed or as to any other related information. If a producing party inadvertently produces or

  otherwise discloses to a receiving party information that is subject to such privilege or immunity,

  the producing party shall promptly upon discovery of such disclosure so advise the receiving

  party in writing and request that the inadvertently disclosed information be returned.         The



                                                  18
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page19
                                                            33ofof23
                                                                   37PageID
                                                                      PageID#:#:793
                                                                                 5679



  receiving party shall return all copies of the inadvertently produced material within five business

  days of receipt of the request. Any notes or summaries referring or relating to any inadvertently

  produced privileged material shall be destroyed. Nothing in this Protective Order shall preclude

  the receiving party returning the inadvertently produced material from seeking an order

  compelling the production of information previously produced inadvertently.

         8.       OTHER PROCEEDINGS

         8.1     By entering this Protective Order and limiting the disclosure of information in this

  case, the Court does not intend to preclude another court from finding that information may be

  relevant and subject to disclosure in another case. Any person or party subject to this Protective

  Order who becomes subject to a motion to disclose another party's information designated as

  confidential pursuant to this Protective Order shall promptly notify that party of the motion so

  that the party may have an opportunity to appear and be heard on whether that information

  should be disclosed.

         8.2     If Protected Material in the possession of any receiving party is subpoenaed by

  any court, by any administrative or legislative body, or by any other person purporting to have

  authority to subpoena such information, or is the subject of any discovery request under Rules

  30-36 of the Federal Rules of Civil Procedure or any comparable rule of court or of any

  adjudicative body (such subpoena or discovery request collectively referred to as a "Third Party

  Request"), the party to whom the Third Party Request is directed will not produce such

  information without first giving prompt written notice (including a copy of the Third Party

  Request) to the attorneys of record for the producing party, no more than three business days

  after receiving the Third Party Request. The party receiving the Third Party Request must also

  promptly inform in writing the party who caused the Third Party Request to issue in the other



                                                  19
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page20
                                                            34ofof23
                                                                   37PageID
                                                                      PageID#:#:794
                                                                                 5680



  litigation that some or all the material covered by the Third Party Request is subject to this

  Protective Order.   The party receiving the Third Party Request must deliver a copy of this

  Protective Order promptly to the party in the other action that caused the Third Party Request to

  issue.

           8.3   The producing party shall bear the burden and expense of seeking protection in

  court of its own Protected Material, and nothing in this Protective Order should be construed as

  authorizing or encouraging a party receiving a Third Party Request in this action to disobey a

  lawful directive from another court. Disclosure of infonnation in response to a properly issued

  Third Party Request shall not constitute a violation of this Protective Order.

           8.4   With respect to materials that a party to this action (Plaintiff or Defendant)

  receives as part of a different litigation ("Other Litigation"), the party's disclosure and use of

  such materials in compliance with the orders, rules, law, and other authorities governing the

  Other Litigation shall not constitute a violation of this Protective Order even if those materials

  are designated as Protected Material in this action.      This Section 8.4 does not prohibit or

  otherwise impede a party from seeking, whether in this action or the Other Litigation, further

  protections for any materials produced in both cases.

           8.5   Materials produced in this action under the terms of this Protective Order shall be

  clearly designated as such, by BATES label or other designation on the face of the document, so

  as to avoid any confusion as to the origination of the material. A person shall be subject to the

  terms of this Protective Order only upon receiving Protected Materials that are designated and

  marked as being produced under the terms of this Protective Order in this action.

            9.    MISCELLANEOUS PROVISIONS

           9.1   The United States District Court for the District of Delaware is responsible for the



                                                  20
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page21
                                                            35ofof23
                                                                   37PageID
                                                                      PageID#:#:795
                                                                                 5681



  interpretation and enforcement of this Protective Order. After termination of this litigation, the

  provisions of this Protective Order shall continue to be binding except with respect to those

  documents and information that become a matter of public record or which were disclosed in

  court without an objection and a request to clear the court room from the producing party, except

  that if the accuracy of such information is confirmed only by designated confidential materials,

  then the information shall not be considered to be a matter of public record. This Court retains

  and shall have continuing jurisdiction over the parties and recipients of the Protected Material for

  enforcement of the provision of this Protective Order following termination of this litigation. All

  disputes concerning Protected Material produced under the protection of this Protective Order

  shall be resolved by the United States District Court for the District of Delaware.

         9.2     This Protective Order may be modified only by further Order of the Court,

  whether sua sponte or by agreement of the parties or their counsel and approval by the Court,

  and is without prejudice to the rights of any party to move for relief from any of its provisions, or

  to seek or agree to different or additional protection for any particular material or information.

         9.3     Treatment     by    counsel    or        the   parties   of   information   designated

  "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY," or

  "HIGHLY CONFIDENTIAL - SOURCE CODE - RESTRICTED ACCESS ONLY" as

  designated shall not be construed as an admission by any party that the designated information

  contains trade secrets or other proprietary or confidential information. Conversely, failure to so

  designate shall not constitute a waiver of any party ' s claims, either within or outside this action,

  that any such documents or information do contain trade secrets or other proprietary or

  confidential information.

         9.4     No party shall be obligated to challenge the propriety of any designation, and



                                                     21
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page22
                                                            36ofof23
                                                                   37PageID
                                                                      PageID#:#:796
                                                                                 5682



  failure to challenge a claim of confidentiality at the time of receipt shall not constitute a waiver

  of the right to challenge a confidentiality designation at any later time.

  /s/ Jennifer rring                                    /s/ 1(enneth £. <.Dorsney

  Jack B. Blumenfeld (#1014)                            Kenneth L. Dorsney (#3726)
  Jennifer Ying (#5550)                                 MORRIS JAMES LLP
  MORRIS, NICHOLS, ARSHT & TUNNELL LLP                  500 Delaware A venue, Suite 1500
  1201 North Market Street                              Wilmington, DE 19801
  P.O. Box 1347                                         (302) 888-6800
  Wilmington, DE 19899                                  kdorsney@morrisjames.com
  (302) 658-9200
  jblumenfeld@mnat.com                                  Attorneys for Defendant Nomadix, Inc.
  jying@mnat.com

  Attorneys for Plaintiff
  Guest Tek Interactive Entertainment Ltd.


  February 13, 2019


   SO ORDERED this J:j__ day of          !="lb~         , 2019.



                                                                  istrict Judge




                                                   22
Case 1:18-cv-01394-RGA
  Case 1:18-cv-01394-RGADocument 143-1
                          Document     Filed02/14/19
                                   35 Filed  10/12/20 Page
                                                       Page23
                                                            37ofof23
                                                                   37PageID
                                                                      PageID#:#:797
                                                                                 5683



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  GUEST TEK INTERACTIVE                           )
  ENTERTAINMENT LTD.,                             )
                                                  )
                         Plaintiff,               )
                                                  )
                  V.                              )   C.A. No. 18-1394 (RGA)
                                                  )
  NOMADIX, INC.,                                  )
                                                  )
                         Defendant.               )


            EXHIBIT A; AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

            !,_ _ _ _ _ _ _ _ _ _ _, hereby acknowledge that I received a copy of the

   Protective Order in this action. I read and understood the Protective Order and agree to be

   bound by its provisions.     I agree not to copy or use any "CONFIDENTIAL," "HIGHLY

   CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY," or "HIGHLY CONFIDENTIAL -

   SOURCE CODE - RESTRICTED ACCESS ONLY" information that may be provided to me

   for any purpose other than in connection with my retention in connection with this action, and

   I agree not to reveal any such infom1ation to any person not authorized by the Protective

   Order.

            I further acknowledge and understand that a violation of the Protective Order may

   subject me to penalties of the Court, and I hereby submit to the jurisdiction of the United

   States District Court for the District of Delaware in connection with any proceedings

  concerning enforcement of the Protective Order.


   Date: - -- - -- - - -- -
                                                Signature


                                                23
